Citation Nr: 0101101	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic malarial 
residuals.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a dorsal (thoracic) 
spine disorder.  

5.  Entitlement to service connection for a left lower 
extremity disorder to include vascular insufficiency and a 
left hip disorder.  

6.  Entitlement to service connection for a chronic left 
ankle disorder to include sprain and fracture residuals.  

7.  Entitlement to service connection for a chronic headache 
disorder.  

8.  Entitlement to service connection for a chronic skin 
disorder to include a rash and Agent Orange exposure 
residuals.  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


INTRODUCTION

The veteran had certified active service from October 1961 to 
January 1972.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Atlanta, Georgia, Regional Office (RO) which 
denied service connection for malaria, post-traumatic stress 
disorder (PTSD), a cervical spine disorder, a dorsal 
(thoracic) spine disorder, a left lower extremity disorder to 
include vascular insufficiency, a chronic left ankle disorder 
to include sprain residuals, a chronic headache disorder, and 
a chronic skin disorder to include a rash.  In June 1995, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In June 1997, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In May 2000, the RO determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for chronic malarial residuals, PTSD, a cervical 
spine disorder, a dorsal (thoracic) spine disorder, a left 
lower extremity disorder to include vascular insufficiency, a 
chronic left ankle disorder to include sprain residuals, a 
chronic headache disorder, and a chronic skin disorder to 
include a rash claimed as the result of Agent Orange exposure 
and denied the claims.  The veteran is represented in this 
appeal by the Georgia Department of Veterans Service.  



REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for 
chronic malarial residuals, PTSD, a cervical spine disorder, 
a dorsal spine disorder, a left lower extremity disorder, a 
chronic left ankle disorder, a chronic headache disorder, and 
a chronic skin disorder upon its determination that the 
veteran had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for 
service connection have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board observes that its June 1997 remand instructions 
directed that the RO was to verify the veteran's periods of 
active and inactive duty for training with the Georgia Army 
National Guard; to request all available service medical 
records associated with such duty for incorporation into the 
record; and to reevaluate the veteran's claims of entitlement 
to service connection for chronic malarial residuals, PTSD, a 
cervical spine disorder, a dorsal (thoracic) spine disorder, 
a left lower extremity disability to include vascular 
insufficiency and a left hip disorder, a chronic left ankle 
disorder to include sprain and fracture residuals, a chronic 
headache disorder, and a chronic skin disorder to include a 
rash and Agent Orange residuals with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) and the 
United States Court of Appeals for Veterans Claims' (Court) 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997).  

In July 1997, the RO contacted the National Personnel Record 
Center (NPRC); stated the veteran's previously verified 
period of active service; and requested "all available 
service medical records for all periods of active duty and 
active duty for training."  In September 1997, the NPRC 
verified the veteran's period of active service and stated 
that the veteran's service medical records had been 
previously forwarded for incorporation into the record.  The 
Board notes that the records to which the NPRC referred are 
apparently those associated with the veteran's period of 
active service between 1961 and 1972.  The NPRC neither 
verified the veteran's periods of active and inactive duty 
for training with the Georgia Army National Guard nor 
forwarded any service medical records associated with such 
duty.  In May 2000, the RO reevaluated the veteran's claims 
of entitlement to service connection for chronic malarial 
residuals, PTSD, a cervical spine disorder, a dorsal spine 
disorder, a left lower extremity disability, a chronic left 
ankle disorder, a chronic headache disorder, and a chronic 
skin disorder without express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) and the Court's holding 
in Cohen.  The Court has held that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998); 
Smith v. Gober, No. 99-1471 (U.S. Vet. App. Dec. 4, 2000).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should again contact the NPRC 
and/or the appropriate service entity and 
request that (1) it verify the veteran's 
periods of active duty, active duty for 
training, and inactive duty for training, 
if any, with the Georgia Army National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for chronic malarial 
residuals, PTSD, a cervical spine 
disorder, a dorsal (thoracic) spine 
disorder, a left lower extremity 
disability to include vascular 
insufficiency and a left hip disorder, a 
chronic left ankle disorder to include 
sprain and fracture residuals, a chronic 
headache disorder, and a chronic skin 
disorder to include a rash and Agent 
Orange exposure residuals with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) and the 
Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


